DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           SETH S. BRIER,
                             Appellant,

                                   v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
BCAP LLC TRUST 2007-AA2, AGRI SALES USA, INC., ATLAS PEAT &
   SOIL, INC., CEMEX, INC., HAMBLIN VILLAGE HOMEOWNERS
ASSOCIATION, INC., OLYMPIA MASTER ASSOCIATION, INC., PALM
  BEACH NEWSPAPERS, INC., and WOOD MULCH PRODUCTS, INC.
                            Appellees.

                            No. 4D17-2934

                          [February 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No. 50-2016-CA-
001600-XXXX-MB.

   Henry B. Handler and David K. Friedman of Weiss, Handler & Cornwell,
P.A., Boca Raton, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann, and C.H. Houston III of
McGuireWoods LLP, Jacksonville, for Deutsche Bank National Trust
Company, as Trustee for BCAP LLC Trust 2007-AA2.

                      ON CONFESSION OF ERROR

PER CURIAM.

    Appellee Deutsche Bank filed a complaint to foreclose on a mortgage.
Appellant responded with an answer and eleven affirmative defenses, two
of which were later stricken. The bank moved for summary judgment,
addressing appellant’s remaining affirmative defenses only by generally
claiming they lacked factual and legal support and were not pled with
specificity. The trial court granted the bank’s motion. The bank has
confessed error, stipulating that final summary judgment should be
reversed. See Seale v. Regions Bank, 121 So. 3d 649, 650 (Fla. 4th DCA
2013) (“[I]n mortgage foreclosure cases, summary judgment is precluded
if affirmative defenses are not factually refuted or shown to be legally
insufficient.”). As such, we reverse and remand with instructions for the
trial court to vacate the final judgment of foreclosure.

   Reversed and remanded with instructions.

GERBER, C.J., WARNER and LEVINE, JJ., concur.

                          *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                   2